Citation Nr: 1226188	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to November 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim of entitlement to service connection for prostate cancer.

In December 2010, the Veteran submitted additional evidence in support of his claim.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran essentially contends that his current prostate cancer is due to herbicide exposure while stationed in Thailand during service.  In his October 2008 notice of disagreement, he stated that he was stationed at Korat Air Force Base from October 31, 1968, to October 31, 1969, and was in the 553 Avionics Maintenance Squadron in the radar and navigational aids shop and that most of his work involved being on the flight line and hanger.  He indicated that he worked on aircraft that came from Vietnam and which he later found out was contaminated.  The Veteran asserted that that the substance around him was oily and sticky, and there were areas on the base where there was no vegetation.  He indicated that he had no family history of prostate cancer and the form that he has is aggressive.  In support of his claim, the Veteran has submitted articles, one of which discussed that prostate cancer in veterans exposed to herbicides is more aggressive than in the regular population. 

The Board notes that 38 U.S.C.A. § 1116(a)  provides for presumptive service connection on the basis of herbicide exposure for diseases specified in 38 U.S.C.A. § 1116(a)(2) , which manifested to a degree of 10 percent within a specified period, in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Additionally, 38 C.F.R. § 3.309(e) provides that prostate cancer is a disease presumptively associated with in-service exposure to herbicides. 

Although the Veteran does not contend that he was in Vietnam but in Thailand, the Board observes that VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009). 

Here, in August 2007 the National Personnel Records Center (NPRC) indicated that there were no records of exposure to herbicides.  Additionally, a Memorandum from the Veterans Benefits Administration noted that limited testing of tactical herbicides was conducted in Thailand from April 2 to September 8, 1964.  Based on the evidence of record, the Board finds that there is outstanding evidence in this case.  First, the Veteran's service personnel records, showing the dates he was stationed in Thailand, are not in the claims folder.  Also, while some general information has been obtained with regard to the Veteran's claim, it does not appear that the required evidentiary development procedures set forth above have been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Thus, the Board concludes that this matter must be remanded, including for compliance with the procedures set forth in the VA Adjudication Manual. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's service personnel records and confirm the nature of his foreign service, to specifically include determining his dates of service in Thailand. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Prepare a detailed memorandum outlining the Veteran's claimed herbicide exposure, to include the approximate dates, locations, and nature of the Veteran's alleged exposure to herbicides or Agent Orange in Thailand. 

3. Based on this prepared memorandum, furnish a request to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to obtain a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  If the response from the Agent Orange Mailbox inquiry confirms that herbicides were used as alleged, then the RO should determine whether service connection is otherwise in order.  If confirmation is not obtained, the RO should then send an inquiry to the JSRRC for verification of alleged herbicide exposure. 

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided an SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


